Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-16  are pending and examined.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CPR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Objection to Specification and Drawings 
The amendment filed 4/09/2021 and 4/16/2021  is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material amending concentration units from pg/ml as originally filed to ng/ml, is not supported by the original disclosure is as follows: change in units from. (see also the new matter rejection below).  
Applicant is required to cancel the new matter in the reply to this Office Action.
In addition, the specification is objected for the use of the trademark i.e. Triton X-100(page 20).  It should be capitalized wherever it appears and be accompanied by the generic terminology. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. The entire specification should be reviewed for these kinds of informalities and correction is required.
New corrected drawings Figures 1-6 in compliance with 37 CFR 1.121(d) are required in this application because t. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

New Claim Rejections - 35 USC § 112- New Matter
Claims 1-4 and 12-16  rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
The claims have been amended to recite the limitations for: “the concentration [..] higher than 42 ng/ml (claims 12-16)”; claims 1-4 are included in this rejection as claims 12-16 are dependent thereon.   However, the instant specification appears devoid of such description  regarding “the concentration [..] higher than 42 ng/ml (claims 12-16);.  Instead the specification discloses “the concentration [..] higher than 42 pg/ml. 
The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  
This is a new matter rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, 92.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).
Claim 1 is indefinite because it lacks a positive active step relating back to the preamble. The preamble recites a method for diagnosing/prognosing of intestinal inflammatory diseases by ex vivo detection of the level of human Rho GDP-Dissociation Inhibitor 2 protein in faecal samples of patients.  As the method does not recite an active step it is not clear as to whether the intended use “diagnosing/prognosing of intestinal inflammatory diseases by detection: refers to 1.  diagnosing/prognosing of intestinal inflammatory diseases by performing a detecting step or 2. diagnosing/prognosing of intestinal inflammatory diseases by evaluation of data   obtained by detection i.e.  a previously performed detection.   The recitation “a method for diagnosing/prognosing of intestinal inflammatory diseases by ex vivo detection of the level of human Rho GDP-Dissociation Inhibitor 2 protein in faecal samples of patients” is not defined by the specification, the claims are devoid of active steps and it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
In addition, the scope of the claim is vague as it is not clear as to whether Rho GDP-Dissociation Inhibitor 2 detected in the faeces of the subject recited in the wherein clause is the same or different than the “human Rho GDP-Dissociation Inhibitor 2 protein in faecal samples from patients” recited in the preamble lines 3-4.  The specification discloses a subject can be different than human patient i.e. primate (page 13).  There is insufficient antecedent basis for  Rho GDP-Dissociation Inhibitor 2 detected in the faeces of the subject  limitation in the claim. Appropriate correction is needed. 
Claims 2 ,4, 8 each dependent on claim 1, each recite the term “the concentration”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is needed. 
Claim 6 contains the trademark/trade name Triton X-100.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the extraction buffer comprising triton X-100 and, accordingly, the identification/description is indefinite.
Claim 8 recites the method according to claim 1, wherein the concentration value of the Rho GDP-Dissociation Inhibitor  protein in the faecal sample of a subject suffering from intestinal inflammatory diseases is higher than 42 ng/ml.  The scope of the claim is vague as it is not clear whether a subject suffering from intestinal inflammatory diseases is higher than 42 ng/ml is the same or different than the  subject having an increased level of Rho GDP-Dissociation Inhibitor 2 recited in the base claim.  As Rho GDP-Dissociation Inhibitor protein is a genus that encompasses Rho GDP dissociation inhibitor 1, 2, 3 (see instant specification page 7, page 8 1st paragraph) and the method lacks any active steps/reagents, it is not clear as to whether the level of 42ng/ml refers to the genus of Rho GDP-Dissociation Inhibitor  protein or Rho GDP-Dissociation Inhibitor 2 recited in the base claim.  Thus, it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Appropriate correction is needed.
Claims 12-16 each recite the same language as recited in claim 8 and are indefinite for the same reasons for the reasons set forth above for claim 8.  Appropriate correction is needed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between altered human Rho GDP-Dissociation Inhibitor 2 protein levels  in faecal samples  in a sample in response to intestinal inflammatory diseases (claim 1) Crohn's disease /ulcerative colitis (claim 9).   The correlation between marker levels and presence/ risk of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action. See MPEP2106.04(b)
Also, claims are directed to an abstract idea, because the diagnosing/prognosing read on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas. See MPEP2106.04(a)(2).  
In addition, claims 1 does not recite any active steps and the preamble can be reasonably interpreted as evaluation of data obtained by  detection of the level of human Rho GDP-Dissociation Inhibitor 2 protein in faecal samples, for diagnosis.  Such concepts of thinking about the data obtained by detecting a biomarker have been characterized by the courts as abstract ideas. See MPEP2106.04(a)(2).  Claim 2 recites the concentration can be obtained by a generic technique, and in the broadest reasonable interpretation the step can be but is not required by the claim. Claim 2 does not recite any active steps. Claim 3 dependent on claim 2 does not recite any active steps but only limits the technique of claim 2. Claim 8,12-13, do not recite any active steps stating a value. Claim 9 does not recite any active steps but only limits the disease of claim 1, and  is directed to a natural correlation and abstract idea.   
Claims 13-16 recite a level higher than a threshold value that necessarily requires a comparison. Such steps of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  See MPEP2106.04(a)(2).
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  
The claims are not integrated into a practical application. The judicial exception is not integrated into a practical application because steps corresponding to Abstract ideas and mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application.  There are no subsequent steps that the courts have found indicative to integrate the judicial exception into a practical application.  Here, applicant's method steps are not tied to a particular machine and does not perform a transformation.. While a reference to a generic ELISA is made (dependent claims 3-4, 7,10-12), binding an agent/antibody to a protein to form a complex results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself.  Claims  5-6 recite steps to process a stool sample which  relate to gathering data as the sample is processed before the assay to obtain a result, adding insignificant extra solution activity see See MPEP2106.05(g).  
There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. No action beyond diagnosis; as in Mayo, there is no requirement that a doctor act on the results of the method.  
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
In addition to the judicial exceptions, the claims also recite steps relating to fecal sample preparation prior to detection by ELISA (claims 5-8).  Using an immunoassay to measure levels of markers in fecal samples is routine well understood, purely conventional and routinely taken by others, as cited below, and therefore fail to add a feature that is more than well-understood, purely conventional or routine as cited below.  In addition, see US 2015/0045245 that discloses detection of various human biomarker proteins [02432]  in stool samples [0247] using ELISA [0156][0298][0144], including RHO GDP dissociation inhibitor beta [0008][0010][0144]table1.  In another example, US20040005563 that discloses detection of various human biomarker proteins [02432]  in stool samples using ELISA [0220], including RHO GDP dissociation inhibitor beta (table 3A;13A).  Processing stool sample for detection including ELISA as well known and conventional as cited below, in addition see  WO2015177211 (whole patent).
In addition, the specification discloses methods to determine the biomarker i.e. Rho GDP-Dissociation Inhibitor 2 protein are well known in the (instant specification pages 13, 17-18). 
In order to establish that the claimed invention is "significantly different", Applicant must show that the additional limitations recite something meaningful that add something of significance to the judicial exception. In the instant claims, the generic step of determining a biomarker level recited in the claim is a routine and conventional test used to measure biomarkers.  Furthermore, the steps of using the assay result to assess atrial Fibrillation and adverse effects thereof amount to no more than observing a correlation and applying the assay result to make a correlation. The dependent claims also do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. 
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-16 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Kwon et al. (US2011/0117111).
Claims of this invention are drawn to a method for diagnosing/prognosing of intestinal inflammatory diseases by ex vivo detection of the level of human Rho GDP-Dissociation Inhibitor 2 protein in faecal samples of patients 
wherein an increased level of Rho GDP-dissociation inhibitor 2 detected in the faeces of the subject is associated with intestinal inflammation.
Claim interpretation-claim 1
The claimed method does not recite any active steps.  The limitation “a method for diagnosing/prognosing of intestinal inflammatory diseases by ex vivo detection of the level of human Rho GDP-Dissociation Inhibitor 2 protein in faecal samples of patients  is interpreted” as intended use. 
The "wherein" clauses do not recite any additional active method steps, but simply states a characterization or conclusion of the results of “a method for diagnosing/prognosing of intestinal inflammatory diseases by ex vivo detection of the level of human Rho GDP-Dissociation Inhibitor 2 protein in faecal samples of patients  recited in the preamble. Therefore, the "wherein" clauses are not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments', Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). 
Claim interpretation-claim 2
Claim 2 dependent on claim 1, recites the method according to claim 1 wherein the concentration value of the human Rho GDP-Dissociation Inhibitor 2 protein can be obtained by a technique for qualitatively and quantitatively determining the protein in a faecal sample.  The recitation “can be obtained by a technique ” is interpreted as one possible option and not an active step required in the method.  Claim 3 further limits the technique, thus not an active step of the method. 
Kwon et al. teach throughput the patent methods for diagnosing/prognosing [0006] [0245]  of intestinal inflammatory diseases[0012] [0245] [0110] including ulcerative colitis (table 8) (instant claim 9) in human patients [0122] by ex vivo detection of an altered the level of a biomarker of any of tables 2-14 [0117] , in samples as for example stool [0012][0126] wherein the biomarker includes human Rho GDP-Dissociation Inhibitor 2 protein (table 8) and has an increased expression level  in intestinal inflammatory diseases (table 8)  wherein the biomarker can be detected at the nucleic acid or protein levels i.e. marker protein [0117].  Methods for quantitative detection of level/concentration include ELISA, immunoblotting  [0240] (instant claims 2-4,10-11), 
Regarding claims 8,12,15 (depending on claim 2), 13, 16 (depending on claim 3), 14, (depending on claim 4), the human subjects of Kwon et al. suffering from the intestinal inflammatory diseases necessarily have a concentration value that is 42 ng/ml human Rho GDP-Dissociation Inhibitor 2 protein in faecal samples as the human subjects suffering from the intestinal inflammatory diseases of Kwon et al. are the same as claimed. 

Claims 1-4, 10-11, are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Vanpoucke et al.  (US2015/0045245).
Vanpoucke et al teach throughout the patent a method comprising methods for diagnosis by detection of human biomarker proteins [0076] [0243]  in stool samples [0247] using ELISA [0156][0298][0144], including RHO GDP dissociation inhibitor beta [0008][0010][0144]table1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US2011/0117111)  and Cucchiarra et al.  (US20130137123) in view of   
ELISA Kit Cloud Clone Catalog (2016-2017 Catalog # SEE330 Hu  retrieved from https://www.cife.edu.in/pdf/ARCchemicals(2017-2018)/50.USCNELISAKits(%20Cloud-Clone%20Corp)RC2016-17.pdf) 
Kwon et al is relied upon as in the 102 rejection above.
While Kwon et al methods for diagnosing/prognosing [0006] [0245]  of intestinal inflammatory diseases[0012] [0245] [0110] including ulcerative colitis (table 8) (instant claim 9)  by ex vivo detection  of an altered  level of human Rho GDP-Dissociation Inhibitor 2 protein in stool,  Kwon et al is silent regarding disclosing in an embodiment, details for sample processing as in claims 5-7.
Cucchiarra et al.  is relied upon for the teachings that fecal markers show greater specificity for the diagnosis of gastrointestinal diseases because their level do not increase in diseases not involving the digestive system and further having the advantages of not requiring the endoscopic analysis,[ 0021]. Cucchiarra et al.  is relied upon for disclosing protocols for processing fecal extract for use in immunoassays i.e. immunoblots ELISA [0054][0044].  In particular, Cucchiarra et al. discloses
(a) weighing the fecal sample and suspension in an extraction buffer to obtain a concentration of 500 mg/ml;[0040]  (b) homogenizing the sample, mixing and centrifuging for 5 minutes at 5000 RPM at a temperature of 4 0C twice [0042]. wherein the extracting buffer used in (a) is a saline buffer pH 7.2 comprising Triton X-100 and sodium azide [0040]. 
ELISA Kit Cloud Clone Catalog  discloses an ELISA Kit catalog SEE330Hu  for the detection of Rho GDP-Dissociation Inhibitor 2 protein was commercially available.  In addition this ELISA kit (cat#SEE330Hu) was known and available as admitted by applicant in a preferred embodiment of  the instant specification and therefore considered prior art by  admission (see MPEP2129) (instant specification page 17 lines 30-33;page 17 lines 1-9). 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used an ELISA kit for detecting  human Rho GDP-Dissociation Inhibitor protein level in the faecal sample of Kwon et al wherein a fecal extract is obtained as taught in Cucchiarra et al.  because Cucchiarra et al.  teach the fecal extraction protocol is suitable for protein detection by immunoassay and because commercially available  ELISA kits were available before the effective filing of the claimed invention as taught in ELISA Kit Cloud Clone Catalog  and as admitted by Applicant.  
One would be motivated to do so as,  Cucchiarra et al.  teach fecal markers show greater specificity for the diagnosis of gastrointestinal diseases because their level do not increase in diseases not involving the digestive system for a more comprehensive evaluation and increase the specificity of the diagnosis/prognosis.  
It would have been with reasonable expectation of success to one ordinary skilled that that an increased level i.e. 42 ng/ml can be detected in the subjects of Kwon et al and Cucchiarra et al.  with the method of Kwon et al wherein the extract is processed as taught in Cucchiarra et al. compared to that of the healthy controls since this marker has been known associated with intestinal inflammatory diseases as shown in Kwon et al and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount, from the tested subjects.  
Further, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
In this case, the problem facing those in the art was to develop a specific and sensitive assay for diagnosing/prognosing of intestinal inflammatory diseases including ulcerative colitis with biomarkers.  A person of ordinary skill would have  good reason to pursue the known options within his or her technical grasp as for example assay protein biomarkers in fecal samples from a finite number of markers and samples as taught in Kwon et al using an extraction protocol suitable for detection of fecal proteins by immunoassays as taught in Cucchiarra et al wherein the immunoassay is performed with the commercially available kit as taught in ELISA Kit Cloud Clone Catalog for the detection of human Rho GDP-Dissociation Inhibitor 2 protein   The skilled artisan would have reason to try these fecal extracts methodologies for ELISA detection with commercial ELISA kits, with reasonable expectation that at least one would be successful.  
It would have also been prima facie obvious, before the effective filing of the claimed invention, to have motivated Cucchiarra et al. to test additional biomarkers relevant in the diagnosis/prognosis of intestinal inflammatory diseases taught in Kwon et al., including human Rho GDP-dissociation inhibitor 2 protein given that Rho GDP-dissociation inhibitor 2 marker is known to exist in fesces and relevant in the diagnosis/prognosis of intestinal inflammatory diseasesas taught in Kwon et al and given that ELISA kits were known and commercially available ELISA Kit Cloud Clone Catalog, for a more through evaluation and for convenience since the processed extract of Cucchiarra et al. can be used for detection of additional protein markers to save time.
It would have been with reasonable expectation of success to one ordinary skilled that that an increased level i.e. 42 ng/ml of human Rho GDP-dissociation inhibitor 2 protein can be detected in the fecal extract of Cucchiarra et al.  with the ELISA Kit Cloud Clone Catalog since this marker has been known associated with intestinal inflammatory diseases as shown in Kwon et al and one artisan would have reasonable anticipation to have the similar results, e.g. higher amount, from the tested subjects.  
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641